                         Case 4:19-cv-01843-KAW Document 50 Filed 01/30/20 Page 1 of 3



                 1     DENISE M. MINGRONE (SBN 135224)
                       dmingrone@orrick.com
                 2     ROBERT L. URIARTE (SBN 258274)
                       ruriarte@orrick.com
                 3     ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                 4     Menlo Park, CA 94025
                       Telephone:     650 614 7400
                 5
                       ROBERT M. LOEB (pro hac vice pending)
                 6     rloeb@orrick.com
                       JAMES A. FLYNN (pro hac vice pending)
                 7     jflynn@orrick.com
                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                 8     1152 15th Street NW
                       Washington, DC 20005
                 9     Telephone:    202 339 8475
                10     Attorneys for Proposed Intervenor
                       SYNOPSYS, INC.
                11

                12                                     UNITED STATES DISTRICT COURT

                13                               NORTHERN DISTRICT OF CALIFORNIA

                14                                          OAKLAND DIVISION

                15     THE CENTER FOR INVESTIGATIVE                       Case No. 4:19-cv-01843-KAW
                       REPORTING AND WILL EVANS,
                16                                                        SYNOPSYS, INC.’S NOTICE OF
                                         Plaintiffs,                      MOTION AND MOTION TO
                17                                                        SHORTEN TIME UNDER
                              v.                                          CIVIL L.R. 6-3; MEMORANDUM OF
                18                                                        POINTS AND AUTHORITIES IN
                       U.S. DEPARTMENT OF LABOR,                          SUPPORT
                19
                                         Defendant.                       Date:    February 6, 2020
                20                                                        Time:    1:30 p.m.
                                                                          Dept:    TBD
                21                                                        Judge:   Hon. Kandis A. Westmore

                22
                                                   NOTICE OF MOTION AND MOTION
                23
                                     PLEASE TAKE NOTICE that Proposed Intervenor Synopsys, Inc. (“Synopsys”)
                24
                       hereby moves for an order shortening the time to hear Synopsys’ Motion to Stay and Maintain
                25
                       Status Quo (“Stay Motion”). This Motion is based on this Notice, the following Memorandum of
                26
                       Points and Authorities, the attached Declaration of Denise M. Mingrone in Support of Motion to
                27
                       Shorten Time Under Civil L.R. 6-3, any judicially noticed facts, all pleadings and documents
                28
ORRICK, HERRINGTON &
ORRICK, HERRINGTON
    SUTCLIFFE LLP &
    SUTCLIFFE LLP                                                                            SYNOPSYS’ MOTION TO SHORTEN TIME
                                                                                                           UNDER CIVIL L.R. 6-3
                                                                                                         [4:19-CV-01843-KAW]
                             Case 4:19-cv-01843-KAW Document 50 Filed 01/30/20 Page 2 of 3



                  1    previously filed in this case, and any argument of counsel presented at the hearing, if any.

                  2             Synopsys moves for an order shortening the time to hear the Stay Motion from March 5,

                  3    2020 to February 6, 2020.

                  4                              MEMORANDUM OF POINTS AND AUTHORITIES

                  5    I.       INTRODUCTION

                  6             This Court has ordered that no later than February 10, 2020, Defendant U.S. Department

                  7    of Labor (DOL) must disclose the 2016 EEO-1 Type 2 Consolidated Report (“EEO-1 Report”)

                  8    submitted by Synopsys. See Dkt. Nos. 39, 42. Concurrent with this motion, Synopsys is moving

                  9    for leave to intervene in this action including for purposes of appeal (“Intervention Motion”). If
                10     this Court does not hear the Stay Motion on an expedited basis, Synopsys will be substantially

                11     harmed when, pursuant to the Court’s order, DOL discloses the EEO-1 Report to the press via the

                12     Plaintiffs.

                13     II.      ARGUMENT

                14              DOL is facing a fast-approaching deadline. By no later than February 10, 2020, DOL is

                15     ordered to disclose the EEO-1 Report data to Plaintiffs. See Dkt. Nos. 39, 42. On January 28,

                16     2020, DOL informed Synopsys that it will not use its resources to appeal this Court’s December

                17     10, 2019 summary-judgment ruling ordering disclosure. See Mingrone Decl. ¶ 4.

                18              At this time, Synopsys seeks leave to intervene in this action in order to protect its

                19     confidential business information and the confidential and personal information of its employees.
                20     Synopsys has promptly sought intervention following the Court’s summary-judgment ruling and

                21     DOL’s subsequent determination not to appeal. See Intervention Mot. at 6:25-8:6. The

                22     Intervention Motion is set for hearing on March 5, 2020 or as soon thereafter as the matter may be

                23     heard. Simultaneously, Synopsys seeks a stay of this Court’s summary-judgment order and an

                24     order maintaining the status quo (i.e., nondisclosure). See generally Stay Motion. The Stay

                25     Motion is set for hearing on March 5, 2020 or as soon thereafter as the matter may be heard.

                26              Therefore, if the Stay Motion is heard on the usual schedule, DOL will be required to

                27     disclose the EEO-1 Report before the Court can reach a determination on Synopsys’ request for a

                28     stay and for intervention. Disclosure of the EEO-1 Report cannot be undone and would
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                  SYNOPSYS’ MOTION TO SHORTEN TIME
                                                                         -2-                                     UNDER CIVIL L.R. 6-3
                                                                                                               [4:19-CV-01843-KAW]
                           Case 4:19-cv-01843-KAW Document 50 Filed 01/30/20 Page 3 of 3



                  1     irreparably harm Synopsys. See, e.g., John Doe Agency v. John Doe Corp., 488 U.S. 1306, 1309

                  2     (1989) (Marshall, Circuit Justice). Conversely, delay in the disclosure “poses no threat of

                  3     irreparable harm.” Id.

                  4              The requested time modification would allow this Court to hear Synopsys’ Stay Motion

                  5     before DOL is required to irreversibly disclose the EEO-1 Report to Plaintiffs.

                  6     III.     CONCLUSION

                  7              For the abovementioned reasons, Synopsys moves for an order shortening the time to hear

                  8     the Stay Motion from March 5, 2020 to February 6, 2020.

                  9
                        Dated: January 30, 2020                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                10

                11

                12                                                        By: /s/ Denise M. Mingrone
                                                                              Denise M. Mingrone
                13
                                                                               Attorneys for Proposed Intervenor
                14                                                             SYNOPSYS, INC.
                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP      4140-8784-5666                                                           SYNOPSYS’ MOTION TO SHORTEN TIME
                                                                       -3-                                    UNDER CIVIL L.R. 6-3
                                                                                                            [4:19-CV-01843-KAW]
